J-S20015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 EDWARD BROWN                            :
                                         :
                   Appellant             :   No. 2369 EDA 2019

       Appeal from the Judgment of Sentence Entered July 12, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008622-2017


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                      FILED SEPTEMBER 29, 2020

     Appellant, Edward Brown, appeals from the judgment of sentence

entered on July 12, 2019. After review, we affirm.

     The trial court set forth the following factual background:

           At trial the Commonwealth presented the testimony of
     Philadelphia police officers Daniel Orth and Sean Devlin,
     Philadelphia police detective Theodore Manko, … Camille Mitchell,
     and Natalie Murray. [Appellant] presented no testimony. Viewed
     in the light most favorable to the Commonwealth as the verdict
     winner, the evidence established the following.

            On August 26, 2017, at approximately 3:40 a.m., Officers
     Daniel Orth and Sean Devlin were patrolling the area near 52 nd
     and Master Streets in a marked police vehicle. N.T. 3/12/2019 at
     50; N.T. 3/13/2019, at 19-20. The officers pulled up behind a
     Honda Accord, which was waiting at a red light at the intersection
     of 52nd and Master Streets. N.T. 3/12/2019 at 51-53; N.T.
     3/13/2019 at 20. [Appellant] was driving the vehicle and he was
     the only occupant. N.T. 3/12/2019 at 51; N.T. 3/13/2019, at 31.
     While the light was still red, [Appellant] made a left turn onto
     Master Street. N.T. 3/12/2019 at 53; N.T. 3/13/2019 at 20. The
     officers briefly followed [Appellant], who failed to stop at several
J-S20015-20


     stop signs before the officers activated the police vehicle’s lights
     and siren to initiate a traffic stop. N.T. 3/12/2019 at 54; N.T.
     3/13/2019 at 20-21. [Appellant] eventually stopped his vehicle
     near the intersection of 55th and Master Streets. N.T. 3/12/2019
     at 55; N.T. 3/13/2019 at 22. Fearing [Appellant] would drive
     away because his brake lights were on, Officer Orth, who was
     driving the police vehicle, leaned out the window and ordered
     [Appellant] to take his foot off of the brake and turn his car off.
     N.T. 3/12/2019 at 55, [58]; see N.T. 3/13/2019 at 22, 40-41.
     Immediately thereafter, [Appellant] drove away, turned onto 55th
     Street, and began driving at a high rate of speed. N.T. 3/12/2019
     at 57-59; N.T. 3/13/2019 at 23. The officers followed [Appellant]
     in their vehicle. N.T. 3/12/2019 at 59; N.T. 3/13/2019 at 23.
     [Appellant] then made a left turn off of 55th Street onto Media
     Street and crashed into parked vehicles on Media Street. N.T.
     3/12/2019 at 59-60; N.T. 3/13/2019 at 23-24.

           When the Officers pulled up to the intersection of 55 th and
     Media Streets, they saw that [Appellant’s] vehicle had crashed.
     N.T. 3/12/2019 at 61; N.T. 3/13/2019 at 23-24. They then
     observed a dark object being thrown out of the vehicle’s open
     sunroof.   N.T. 3/12/2019 at 61; N.T. 3/13/2019 at 24-25.
     Immediately thereafter, [Appellant] climbed out of the driver’s
     seat window and began to flee from the officers. N.T. 3/12/2019
     at 61-64; N.T. 3/13/2019 at 27.          Officer Devlin pursued
     [Appellant] on foot and Officer Orth pursued him in his vehicle.
     N.T. 3/12/2019 at 64; N.T. 3/13/2019 at 27, 29, 36-37. As he
     pursued [Appellant], Officer Devlin ordered [Appellant] to stop.
     N.T. 3/13/2019 at 29-30. Initially, [Appellant] did not comply,
     but eventually [Appellant] stopped running and Officer Devlin was
     able to apprehend and handcuff [Appellant]. N.T. 3/13/2019 at
     27, 29-30. Seeing that his partner had apprehended [Appellant],
     Officer Orth went back to the area where he had observed the
     dark object that was thrown from [Appellant’s] vehicle land and
     found a loaded 9mm handgun on the ground approximately 5 feet
     from where the car accident took place. N.T. 3/12/2019 at 64,
     67. Officer Orth then searched [Appellant’s] vehicle and found 3
     rounds of ammunition that matched the type of ammunition that
     was in the recovered firearm.        N.T. 3/12/2019 at 68-69.
     [Appellant] was prohibited from possessing a firearm because he
     has a felony conviction for robbery. See N.T. 3/13/2019 at 68-
     69; 73-74; Commonwealth Exhibit C-23 (defendant’s secure court
     summary).


                                    -2-
J-S20015-20



Trial Court Opinion, 11/15/19, at 2-3.

        Following a jury trial, Appellant was convicted of a single count of

possession of a firearm by a prohibited person.1            Trial Disposition and

Dismissal Form, 3/13/19. The trial court sentenced Appellant to a term of ten

to twenty years of imprisonment on July 12, 2019.              Sentencing Order,

7/12/19.       Appellant filed timely post-sentence motions, which the trial court

denied on August 12, 2019. Order, 8/12/19. Appellant prematurely filed his

notice of appeal on August 9, 2019, before his post-sentence motions were

denied by the trial court or by operation of law. Notice of Appeal, 8/9/19.

Pursuant to Pa.R.A.P. 905(5), “A notice of appeal filed after the announcement

of a determination but before the entry of an appealable order shall be treated

as filed after such entry and on the day thereof.” Thus, we consider the appeal

timely filed. Both the trial court and Appellant complied with Pa.R.A.P. 1925.

        Appellant presents the following questions for our review:

              Whether the weight of the evidence was enough to sustain
               a conviction pursuant to Rule 607. The evidence was not
               sufficient to sustain a conviction pursuant to Rule 606 and
               the weight of the evidence was not enough to sustain a
               conviction pursuant to Rule 607.

              Whether the Court improperly denied the defense Motion to
               Suppress Defendant’s Arrest and Evidence as there was no
               Probable Cause for said Stop, Arrest, and Search, in
               violation of Art. 1 Sec. 8 of the Pennsylvania Constitution.

              Whether the Sentencing Court should have sentenced Mr.
               Edward Brown to a “mitigated” sentence because he lost his
____________________________________________


1   18 Pa.C.S. § 6105(a)(1).

                                           -3-
J-S20015-20


              mother at age 16, was placed while in High School at
              Overbrook, and has a drug addition to Percocet and Xanax
              at age 11 years.

Appellant’s Brief at 6 (verbatim).

       Although Appellant presented three questions for our review, the

argument is comprised of a single page, in which Appellant challenges the

sufficiency of the evidence and only mentions weight of the evidence.

Appellant’s Brief at 10.        In that section, Appellant does not discuss the

elements of the crime and sets forth only our standard of review for a

challenge to the sufficiency of the evidence.       Id.   Moreover, it is unclear

whether Appellant is challenging the weight or the sufficiency of the evidence

presented as he references both the sufficiency of the evidence and the fact

that the trial court’s duty,2 as the trier of fact, was to evaluate witnesses and

determine the weight that should be given to their testimony.3 Regardless,

Appellant has failed to engage in any analysis of the facts of the instant case.

It is well established in this Commonwealth that “[w]here an appellate brief

fails to provide any discussion of a claim with citation to relevant authority or

fails to develop the issue in any other meaningful fashion capable of review,

____________________________________________


2 Despite Appellant’s claim that the court was the trier of fact, Appellant’s
case was tried before a jury.

3 A challenge to the sufficiency of the evidence is a question of law.
Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “Evidence will
be deemed sufficient to support the verdict when it establishes each material
element of the crime charged and the commission thereof by the accused,
beyond a reasonable doubt.” Id. In contrast, “[a] motion for a new trial on
the grounds that the verdict is contrary to the weight of the evidence,
concedes that there is sufficient evidence to sustain the verdict.” Id.

                                           -4-
J-S20015-20



that claim is waived.” Commonwealth v. Rahman, 75 A.3d 497, 504 (Pa.

Super. 2013). See also Pa.R.A.P. 2119(a) (“The argument shall be divided

into as many parts as there are questions to be argued;…followed by such

discussion and citation of authorities as deemed pertinent”).

       To the extent that Appellant raised additional issues in his Pa.R.A.P.

1925(b) statement, he abandoned those issues by failing to discuss them in

his brief.    See Commonwealth v. Walker, 836 A.2d 999, 1002 n.4 (Pa.

Super. 2003) (“Although [Appellant] raised a second issue in his Pa.R.A.P.

1925(b) statement of matters complained of on appeal, he abandoned it is in

his brief and it is therefore waived.”); Commonwealth v. Rodgers, 605 A.2d

1228, 1239 (Pa. Super. 1992). Thus, we find Appellant has waived those

issues as well.4 Because Appellant has either abandoned or waived all issues

on appeal, we affirm the judgment of sentence order.

       Judgment of sentence affirmed.




____________________________________________


4 In its brief, the Commonwealth suggests that this Court should order
rebriefing due to the inadequacies in Appellant’s brief. Commonwealth’s Brief
at 6. These concerns regarding Appellant’s brief and any ineffectiveness of
his counsel, however, should be raised in a collateral appeal through the Post
Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546; Commonwealth v. Grant,
813 A.2d 726, 738 (Pa. 2002) (“[A] petitioner should wait to raise claims of
ineffective assistance of counsel until collateral review.”).



                                           -5-
J-S20015-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/20




                          -6-